DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment/argument filed on April 4, 2022. Claims 1, 3-23 are pending for examination.
Claim: 2 (canceled)
Response to Argument
 
Applicant’s arguments filed on April 4, 2022, with regards to rejection of claim 1, 3-23 have been fully considered, but they are not found to be persuasive.
 The objection to the tittle is withdrawn in light of applicant’s amendment to the tittle. 
 The rejection of claims 1, 3-23 under 35 U.S.C. 112(b) is withdrawn in light of applicant’s amendment to claim 1. 
In Applicants remarks, on page 10, Applicant argues that Yamaguchi does not teach claim 1, especially the portion of the claim, “receiving, by a first computing device from a second computing device, network latency information”.  
In response, examiner respectfully disagrees, see fig. 2 b (10-first node), and para [0128] Yamaguchi teaches, the data transfer system shown here includes a first node (transmission node) 10 for transmitting data, a second node (receiving node) 20 for receiving data, and a plurality of routers 600a, 600b and 600c for routing data between the first node 10 and the second node 20. And;
Para [0190] Data such as video data or audio data which is required to be transferred with low latency, or information representing a command issued by the user or notifying system abnormality has a high emergency level and thus is provided with a high priority level. 
Applicant further argues on page 10 that Yamaguchi does not teach or suggest, “receiving, by the first computing device from a first network device, a data packet comprising a time-to-buffer (TTB) value that indicates time remaining for the data packet to reach a destination”.
In response, examiner respectfully disagrees, Yamaguchi in fig. 28A (#S11-S12), and para [0301] discloses, first receives a packet in step S10. In step S11, the bypass control section 200 finds a remaining time duration which is allowed (allowed time duration) based on the time information of the packet.
In Applicants remarks, on page 10, Yamaguchi does not teach or suggest, “Determining, by the first computing device and based on the received network latency information and based on the TTB value, whether the data packet will timely reach a destination”.
In response, examiner respectfully disagrees, Yamaguchi in para [0301] discloses, in step S12, the bypass control section 200 determines whether or not the allowed remaining time duration is shorter than a predefined time duration. When the allowed remaining time duration is shorter than the predefined time duration, the bypass control section 200 determines that the packet needs to be bypassed, and executes a bypass process on the packet. When the allowed remaining time duration is equal to or longer than the predefined time duration, the bypass control section 200 determines that the packet does not need to be bypassed, and executes a usual process on the packet.
To follow any one of those two steps means the packet will timely reach a destination
Applicant further argues on page 11 that Yamaguchi does not teach or suggest, teach claim 1, especially the portion of the claim, “determining, by the second computing device, a first data packet of the plurality of data packets, the first data packet having a lowest TTB value”.
In response, examiner respectfully disagrees, Yamaguchi in para [0302] teaches, comparing the amplitude value or the transmission interval of the traffic value against a predefined threshold value. When determining that the transfer load is high, the bypass control section 200 executes a bypass process on the received packet in step S23. And;
[0328] The priority level represents the importance level of the traffic to be transmitted. For example, a high priority level is allocated to video, audio and control data which is highly required to be transferred with low latency. By contrast, a low priority level is allocated to text and image data which is not highly required to be transferred with low latency. Note: Low latency refers as a low value.
Applicant further argues on page 12 that Yamaguchi/ Shirazipour and Song do not teach claim 6, especially in the portion of claim, “increasing the priority level of subsequent data packets associated with the application and maintaining a priority level of one or more data packets not associated with the application”.
In response, examiner respectfully disagrees, Song in para [0049] discloses, 
As a result of the determination in step S310, if the calculated expected delay time is longer than or equal to the first expected transmission time, the packet processor 110 requests the priority adjuster 210 to adjust the priority of the received packet. Accordingly, the priority adjuster 210 adjusts the priority of the received packet by raising the priority (i.e. increasing priority) of the received packet by comparative analysis between the packets stored in the transmission queue 120 and the received packet in step S312.
In conclusion, since the references teach the above claim limitations, hence, the rejection is maintained by the previous rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-13, 16-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of Shirazipour (US 2014/0016464A1).
Regarding claim 1, 
Yamaguchi teaches, a method comprising (see abstract and fig. 2): 
receiving, by a first computing device from a second computing device, network latency information (see fig. 2(10-first node), and para [0128] a data transfer system which includes a first node for transmitting data, a second node for receiving the data transmitted from the first node, see also [0190] for latency information.); 
receiving, by the first computing device from a first network device, a data packet comprising a time-to-buffer (TTB) value that indicates time remaining for the data packet to reach a destination, wherein the data packet is associated with an application (see fig. 28A (#S11-S12), and para [0301] discloses, first receives a packet in step S10. In step S11, the bypass control section 200 finds a remaining time duration which is allowed (allowed time duration) based on the time information of the packet.)
Determining, by the first computing device and based on the received network latency information and based on the TTB value, whether the data packet will timely reach a destination (see para [0301] last part: When the allowed remaining time duration is equal to or longer than the predefined time duration, the bypass control section 200 determines that the packet does not need to be bypassed, and executes a usual process on the packet. Note: To follow any one of those two steps means the packet will timely reach a destination.)
Yamaguchi doesn’t explicitly teach, 
causing, based on a determination that the data packet will not timely reach the destination, a modification of a priority level of subsequent data packets associated with the application.  
In analogous art, Shirazipour teaches, 
causing, based on a determination that the data packet will not timely reach the destination, a modification of a priority level of subsequent data packets associated with the application (see para [0051][-[0052] Data packet marked as a congestion that mean it does not reach timely in destination; and 
para [0053]-[0054] and [0036] adjusting the ECN value (i.e. Q.E enhanced) by upgrading the data packet to a queue having a higher priority for subsequent packets.)
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with a priority level of subsequent data packets associated with the application of Shirazipour. A person of ordinary skill in the art would have been motivated to do this to reduce a network latency/jitter as well as enhanced quality (Shirazipour: [0003])
Regarding claim 3,
Yamaguchi and Shirazipour teach claim 1,
Yamaguchi further teaches, further comprising: 
determining, based on the received network latency information; and a TTB value of each data packet in a plurality of data packets, whether each data packet will timely reach the destination (see para [0159] line 5-7, no delay occurs due to the buffer ring. “No delay” means packet will reach timely.); and 
adjusting, based at least in part on the received network latency information, an order in which the plurality of data packets are sent by the first computing device (see para [0225] adjusting the transmission flow rate, or see also [0233]).
Regarding claim 4,
Yamaguchi and Shirazipour teach claim 3,
Yamaguchi further teaches, wherein the adjusting the order in which the plurality of data packets are sent further comprises: 
prioritizing a sending of a first data packet of the plurality of data packets based on a time remaining for the first data packet to reach the destination (see para [0165] determining that the priority level of the received data is high, the flit sorting section 902 bypasses the data.)
Regarding claim 7,
Yamaguchi and Shirazipour teach claim 1,
Yamaguchi further teaches, wherein the determining whether the data packet will timely reach the destination further comprises: determining a period of time the data packet is buffered at the first computing device (see para [0214] The term "amplitude" refers to an amount of data transferred per unit time, and the term "transmission interval" refers to a time interval between packets transmitted continually.).
Regarding claim 8,
Yamaguchi and Shirazipour teach claim 1,
Yamaguchi further teaches, further comprising: 
determining, by the first computing device a second network device  to send the data packet (see fig. 2(10-first node), and para [0096] a data transfer system which includes a first node for transmitting data, a second node for receiving the data transmitted from the first node, see also [0190]for latency information.);); and 
determining, based on the received network latency information, an amount of latency associated with a communication path between the first computing device and the second network device (see para [0277]-[0278]).
Regarding claim 9,
Yamaguchi and Shirazipour teach claim 1,
Yamaguchi further teaches, further comprising: decrementing the TTB value of the data TTB in accordance with the determined amount of latency associated with the communication path between the first computing device and the second network device (see para [0017] a transfer delay of a traffic of data can be decreased in a data transfer system such as a semiconductor system, [0125]) and
sending the data packet to the second network device (see para [0096] a data transfer system which includes a first node for transmitting data, a second node for receiving the data transmitted from the first node, see also [0190]for latency information.);
Regarding claim 10,
Yamaguchi teaches, a method comprising: 
a method comprising: 
receiving, by a second computing device from a first computing device, network latency information associated with a plurality of communication paths of a network;  5Application No. 15/248,834Docket No.: 007412.03083\US Amendment dated 
Reply to Office Action of June 13, 2019for each data packet of a plurality of data packets buffered at the second computing device and comprising a time-to-buffer (TTB) value that indicates a time remaining for the data packet to reach a destination, determining, based on the received network latency information and the TTB value, whether the data packet will timely reach a destination (see fig. 2(10-first node), and para [0301]).
determining, by the second computing device, a first data packet of the plurality of data packets, the first data packet having a lowest 'TTB value (see para [0302] and [0342] The data in a flow as a target of evaluation may be determined as needing to be bypassed based on the determination result that the transfer load is smaller than the predefined permissible value and also based on the results of comparison regarding the evaluation items described above against the threshold values.).
determining, based on the received network latency information, an amount of latency associated with a communication path between the second computing device and a first network device (see para [0159] line 5-7, no delay occurs due to the buffer ring. “No delay” means packet will reach timely.); and
sending, by the second computing device, to the first network device, and based at least in part on a determination that the first data packet will timely reach the destination via the communication path, the first data packet (para [0130], and [0217] changing the transmission path or the like in order to avoid a delay.).
Regarding claim 11,
Yamaguchi and Shirazipour teach claim 10,
Yamaguchi further teaches, further comprising: based on a determination that a second data packet will not timely reach the destination via the communication path discarding the second data packet (see para [0159] line 11-13, a delay occurs due to the buffer ring).
Regarding claim 12,
Yamaguchi and Shirazipour teach claim 11,
Yamaguchi further teaches, based on the determination that the second data packet will not timely reach the destination via the communication path sending a first network communication to a second network device that previously sent the second data packet to the second computing device (see para [0159]).
Regarding claim 13,
Yamaguchi and Shirazipour teach claim 12,
Yamaguchi further teaches, wherein the first network communication comprises at least a first parameter indicating an amount of time taken for the first network communication to arrive at the second network device (see para [0111] a number of times of routing, and a wait time at a bypass buffer of another router that the data passed before passing the router.)
Regarding claim 16,
Yamaguchi teaches, 
A method comprising: determining, by a first computing device, a second computing device to send a first data packet comprising a time-to-buffer (TTB) value see para [0098], [0100] the transfer amount per unit time of the data is larger than a predefined threshold value. Threshold value is a buffer threshold value 905 (see also para [0166]);
retrieving, from a database, an amount of latency associated with a first communication path between the first computing device and the second computing device (para [0104] a predefined time duration passes after the data stored on the specific data storage section is transmitted , and para [0105] Data received from a bypass processing of processing the data received by the input section (i.e. data is retrieved.)
determining, by the first computing device, an amount of time the first data packet is buffered at the first computing device (see para [0111] a number of times of routing, and a wait time at a bypass buffer of another router that the data passed before passing the router.); 
determining, based on the determined amount of time and the TTB value, whether the first data packet will timely reach a destination via the first communication path (see para [0159] line 5-7, no delay occurs due to the buffer ring. “No delay” means packet will reach timely.); and 
Yamaguchi doesn’t explicitly teach, 
causing, based on a determination that the data packet will not timely reach the destination, a modification of a priority level of subsequent data packets associated with the application.  
In analogous art, Shirazipour teaches, 
causing, based on a determination that the data packet will not timely reach the destination, a modification of a priority level of subsequent data packets associated with the application (see para [0051][-[0052] Data packet marked as a congestion that mean it does not reach timely in destination; and 
para [0053]-[0054] and [0036] adjusting the ECN value (i.e. Q.E enhanced) by upgrading the data packet to a queue having a higher priority for subsequent packets.)
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with a priority level of subsequent data packets associated with the application of Shirazipour. A person of ordinary skill in the art would have been motivated to do this to reduce a network latency/jitter as well as enhanced quality (Shirazipour: [0003])
Regarding claim 18,
Yamaguchi and Shirazipour teach claim 16,
Yamaguchi teaches, determining that a second data packet will not timely reach the destination via  first communication path; and determining a second communication path between the first computing device and the second computing device (see para [0159]).
Regarding claim 20,
Yamaguchi and Shirazipour teach claim 16,
Yamaguchi further teaches, wherein the causing modification of a priority level of subsequent data packet communications comprises (see para [0123]: 
determining a first application associated with the first data packet (see para 0176]); and 
lowering a priority level of one or more data packets not associated with the first application (see para [0123] the non-bypass traffic is processed with a low priority level in the router R7, the non-bypass traffic is made to wait until the transfer of the bypass traffic is completed (i.e. it is not associated with first application.).  
Regarding claim 22,
Yamaguchi and Shirazipour teach claim 1,
Yamaguchi teaches, wherein the network latency information is indicative of latencies between the first computing device and a plurality of network devices (see fig. 2(10-first node), and para [0096] a data transfer system which includes a first node for transmitting data, a second node for receiving the data transmitted from the first node, see also [0190]for latency information.). 
Claim 17 recites all the same elements of claim 11. Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 17.
Claim 19 recites all the same elements of claim 10. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 19.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of in view of Shirazipour (US 2014/0016464A1), and further in view of Ronneke (US 2016/0262041 A1).
Regarding claim 5,
Yamaguchi and Shirazipour teach claim 1,
Yamaguchi and Shirazipour fail to teach, wherein the first network communication comprises an internet control message protocol (ICMP) communication indicating an expiration of the TTB value of the data packet. 
In analogous art, Ronneke teaches, wherein the first network communication comprises an internet control message protocol (ICMP) communication indicating an expiration of the TTB value of the data packet (see para [0049]- 74 -Patent Application Atty. Docket No. 007412.03083- 76 -Patent Application Atty. Docket No. 007412.03083



and, para [0112])
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with Shirazipour further with an internet control message protocol (ICMP) communication indicating an expiration of the packet of Ronneke. A person of ordinary skill in the art would have been motivated to do this to give an information about buffer time of a buffer packet (Ronneke: [0124])

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of in view of Shirazipour (US 2014/0016464A1), and further in view of Song(US 2012/0063339A1)
Regarding claim 6,
Yamaguchi and Shirazipour teach claim 1,
Yamaguchi and Shirazipour fails to teach, further comprising: based on a determination that the data packet will not timely reach the destination discarding the data packet.
Shirazipour further teaches,
 further comprising: based on a determination that the data packet will not timely reach the destination discarding the data packet (see para [0051][-[0052] Data packet marked as a congestion that mean it does not reach timely in destination; and 
para [0053]-[0054] and [0036] adjusting the ECN value (i.e. Q.E enhanced) by upgrading the data packet to a queue having a higher priority for subsequent packets.)
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with a priority level of subsequent data packets associated with the application of Shirazipour. A person of ordinary skill in the art would have been motivated to do this to reduce a network latency/jitter as well as enhanced quality (Shirazipour: [0003])
Combined both Yamaguchi and Shirazipour do not teach, increasing the priority level of subsequent data packets associated with the application and maintaining a priority level of one or more data packets not associated with the application.
In analogous art, Song teaches, 
 increasing the priority level of subsequent data packets associated with the application and maintaining a priority level of one or more data packets not associated with the application (see para [0049] As a result of the determination in step S310, if the calculated expected delay time is longer than or equal to the first expected transmission time, the packet processor 110 requests the priority adjuster 210 to adjust the priority of the received packet. Accordingly, the priority adjuster 210 adjusts the priority of the received packet by raising the priority of the received packet by comparative analysis between the packets stored in the transmission queue 120 and the received packet in step S312.)
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with Shirazipour further with the calculated expected delay time is longer than or equal to the preset allowable value, the packet processor 110 discards the received packet of Song. A person of ordinary skill in the art would have been motivated to do this to send data/packet without having delay and increase transmission rate (Song: [0002])
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of in view of Shirazipour (US 2014/0016464A1), In view of Kanatake (US 2008/0298195 A1).
Regarding claim 14,
Yamaguchi and Shirazipour teach claim 10, 
Garcia fails to teach, further comprising: for the plurality of data packets, adjusting a max jitter (MJ) parameter for each data packet in accordance with the received network latency information.
In analogous art, Kanatake teaches, further comprising: for the plurality of data packets, adjusting a max jitter (MJ) parameter for each data packet in accordance with the received network latency information (see para [0071] the maximum latency of the data packets should be 130 ms. Since a new frame is generated every 40 ms, the maximum allowance on the latency can be 40/2=.+-.20 ms. To keep some headway, the node 102 may add a jitter tolerance of 15 ms in the data packet jitter information (explained in further detail in conjunction with FIG. 14 below)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with Shirazipour further with further Jain’s teaching for the plurality of data packets, adjusting a max jitter (MJ) parameter for each data packet in accordance with the received network latency information. One of ordinary skill in the art would have been motivated to transmit a packet with low latency (Jain: [0072]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of in view of Shirazipour (US 2014/0016464A1), further in view of Jain (US 2011/0058554 A1), in further view of Diab (US 2011/0019668A1).
Regarding claim 15,
Yamaguchi and Jain teach claim 14,
Yamaguchi and Jain fail to teach, each data packet in the plurality of data packets, prioritizing the data packet for transmission based at least in part on an identifier for the data packet and the adjusted MJ parameter for the data packet.

Jain teaches, the adjusted [i.e. modify] MJ parameter (see para [0072] line 14-15, the node 106 modifies the maximum latency for each of these packets to 35 ms (=80 ms-45 ms), before transmission.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with further Jain’s teaching for the plurality of data packets, adjusting a max jitter (MJ) parameter for each data packet in accordance with the received network latency information. One of ordinary skill in the art would have been motivated to transmit a packet with low latency (Jain: [0072])
Combined both Yamaguchi and Jain fail to teach, further comprising: each data packet in the plurality of data packets, prioritizing the data packet for transmission based at least in part on an identifier for the data packet. 
 In analogous art, Daib teaches, each data packet in the plurality of data packets, prioritizing the data packet for transmission based at least in part on an identifier for the data packet (see para [0071] the maximum latency of the data packets should be 130 ms. Since a new frame is generated every 40 ms, the maximum allowance on the latency can be 40/2=.+-.20 ms. To keep some headway, the node 102 may add a jitter tolerance of 15 ms in the data packet jitter information (explained in further detail in conjunction with FIG. 14 below)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with further with Jain further with Daib’s teaching prioritizing the data packet for transmission based at least in part on an identifier for the data packet. One of ordinary skill in the art would have been motivated to transmit a packet with low latency.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of in view of Shirazipour (US 2014/0016464A1), in further view of Kakadia (US 2007/0041364A1).
Regarding claim 5,
Yamaguchi and Shirazipour teach claim 1,
Yamaguchi and Shirazipour teach fails to teach, wherein the TTB value of the data packet is indicative of an amount of time remaining to deliver the data packet to an end point. 
In analogous art, Kakadia teaches, wherein the TTB value of the data packet is indicative of an amount of time remaining to deliver the data packet to an end point (see para [0019] remaining amount of the time budget for delivery of the respective packet.)
 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with Shirazipour further with remaining amount of the time budget for delivery of the respective packet of Kakadia. One of ordinary skill in the art would have been motivated to transmit a packet in order to send timely manner (Kakadia: [0019])
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of in view of Shirazipour (US 2014/0016464A1) and further in view of Novakovsky (US 2014/0258618A1)
Regarding claim 23,
Yamaguchi and Shirazipour teach claim 1,
Shirazipour further teach, 
the destination, that a second data packet associated with the second TTB value will timely reach the destination via the second communication path and will not timely reach the destination via the first communication path (see col. 8 line 5-12, packet delay means it will not reach timely.)and 6Application No. 15/248,834Docket No.: 007412.03083\US Amendment dated May 22, 2020 
After Final Office Action of January 24, 2020 sending, via the second communication path, the second data packet (see col. 4 line 46-50, use second channel 14 to send packet.)
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with the data packet will not timely reach the destination, modification to a communication path for one or more future data packets of Shirazipour. A person of ordinary skill in the art would have been motivated to do this to send data/packet without having delay and saving cost (Shirazipour: [abstract and [0039])
Yamaguchi and Shirazipour fail to teach, 
determining, based on a determination that an amount of first latency associated with a first communication path between the first computing device and the destination is greater than an amount of second latency associated with a second communication path between the first computing device and 
 In analogous art, Novakovsky teaches, 
further comprising: 
determining, based on a determination that an amount of first latency associated with a first communication path between the first computing device and the destination is greater than an amount of second latency associated with a second communication path between the first computing device (see para [0067] the subject matter of any one of Examples 1-5 can optionally include a first latency that is a greater amount of time than the second latency) and 
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with Shirazipour further with the data packet will not timely reach the destination, modification to a communication path for one or more future data packets of Novakovsky. A person of ordinary skill in the art would have been motivated to do this to control a latency (Novakovsky: [0012])
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sm Islam whose telephone number is (571)270-0566. The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SM Z ISLAM/Examiner, Art Unit 2457 

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443